ON PETITION FOR REHEARING.
On petition for rehearing, the appellee contends that the court erred in failing to give a decision in writing, upon his contention that the appellant's brief does not comply with clause 6 of rule 18 of the rules of this court concerning the preparation of briefs, contrary to the direct mandate of the Constitution.
It is well settled, and has been repeatedly announced by this court, that if a good-faith effort to comply with the rule is disclosed, and there is a substantial compliance so that 10, 11.  the court can understand the questions sought to be presented, the brief is sufficient. See LetzManufacturing Co. et al. v. Public Service Commission ofIndiana (1936), 210 Ind. 467, 4 N.E.2d 194; Smith, Adm'r,
v. Miller, Guardian (1935), 209 Ind. 55, 197 N.E. 892; andSlinkard v. Hunter (1936), 209 Ind. 475, 199 N.E. 560. Numerous cases to the same effect might be cited. The breach of the rule in this case is in the letter and not in the substance. The questions sought to be presented are clear, and there can be no doubt as to the errors to which the authorities and the argument are directed.
If, technically, the brief may be said not to conform to the letter of the rule, so also it may be said that the objection of the appellee, that this court has failed to follow the 12, 13.  mandate of the Constitution, is not sustained by the letter of the Constitution. The provision relied upon is § 5 of Article 7, which is as follows: "The Supreme Court shall, upon the decision of every case, give a statement in writing of each question arising in the record of such case, and the decision of the Court thereon." The "record" is generally considered as referring to the record of the proceedings in the trial court brought to this court for review. The purpose of the appeal is to scrutinize the *Page 215 
record of the court below for error. Many motions, some of them dilatory, are filed in this court which have nothing to do with the record below. These motions are ruled upon in due course. If the questions involved are deemed important, they are written into the opinions, notwithstanding they do not arise "in the record of such case." But where the motion involves some rule that is well settled and clearly understood, no good purpose is served in incumbering the reports with a statement of the facts and a repetition of a well-settled rule.
Whether a brief indicates a good-faith attempt to comply with the rules, and such a substantial compliance as will permit the court to clearly understand the questions sought to be presented, is a question of fact and not of law. The court will refer to objections to the brief when it is thought that it will be helpful as a guide to the bar, but it is not considered that such questions are within the constitutional mandate.
The petition for rehearing is denied.
NOTE. — Reported in 27 N.E.2d 350.